      Case 3:20-cv-00552-KHJ-FKB Document 28 Filed 06/08/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION


ANDREW JAMISON                                                         PETITIONER


V.                                      CIVIL ACTION NO. 3:20-CV-552-KHJ-FKB


RON KING                                                             RESPONDENT


             ORDER ADOPTING REPORT AND RECOMMENDATION

      Before the Court is the Report and Recommendation of United States

Magistrate Judge F. Keith Ball. [27]. That Report recommends that the Court grant

Respondent’s Motion to Dismiss [22], deny Petitioner’s Motion to Grant Petition for

Writ of Habeas Corpus, and dismiss this action without prejudice. Written

objections to the Report were due by May 27, 2021. The Report notified the parties

that failure to file written objections to the findings and recommendations by that

date would bar further appeal in accordance with 28 U.S.C. § 636. [27] at 5. The

Parties filed no objections.

      When no party has objected to a magistrate judge’s report and

recommendation, the Court need not review it de novo. 28 U.S.C. § 636(b)(1) (“A

judge of the court shall make a de novo determination of those portions of the report

or specified proposed findings and recommendations to which objection is made.”).

In such cases, the Court applies the “clearly erroneous, abuse of discretion and

contrary to law” standard of review. United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989).
      Case 3:20-cv-00552-KHJ-FKB Document 28 Filed 06/08/21 Page 2 of 2




      Jamison challenges the revocation of his post-release supervision, imposition

of suspended sentence, and the calculation of his sentence under 28 U.S.C. § 2244.

Report [27] at 1. The Magistrate Judge entered his Report and Recommendation,

finding Jamison failed to exhaust state remedies as required by 28 U.S.C. § 2254.

Id. at 3. He further found that Jamison’s case does not fit the “limited

circumstances” where a federal court may hold a case in abeyance until state

remedies are exhausted. Id. at 4. Accordingly, the Report recommends granting

Respondent’s Motion to Dismiss [22], denying Jamison’s Motion to Grant Petition

[24], and dismissing the case without prejudice. Id. at 4-5.

      After review of the record, the Court, being fully advised in the premises,

finds that the Report and Recommendation is neither clearly erroneous nor contrary

to law, and should be adopted as the opinion of this Court.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the Report and

Recommendation [27] of United States Magistrate F. Keith Ball, entered in this

cause should be, and the same is, adopted as the finding of this Court. Respondent’s

Motion to Dismiss [22] is GRANTED, and Jamison’s Motion to Grant Petition for

Writ of Habeas Corpus [24] is DENIED. This action is DISMISSED. Because the

case is dismissed for failure to exhaust, this dismissal will be WITHOUT

PREJUDICE.

      A separate Final Judgment will issue this day.

      SO ORDERED, this the 8th day of June, 2021.

                                               s/ Kristi H. Johnson
                                               UNITED STATES DISTRICT JUDGE

                                           2
